Name: Commission Regulation (EEC) No 3092/92 of 27 October 1992 re- establishing the levying of customs duties on products of categories No 62, 84 and 96 (order No 40.0620, 40.0840 and 40.0960), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28. 10. 92No L 311 /16 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3092/92 of 27 October 1992 re-establishing the levying of customs duties on products of categories No 62, 84 and 96 (order No 40.0620, 40.0840 and 40.0960), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories No 62, 84 and 96 (order No 40.0620, 40.0840 and 40.0960), origin ­ ating in China, the relevant ceiling amounts to 13, 3 and 78 tonnes, respectively ; Whereas on 6 April 1992 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regu ­ lation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 31 October 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category(unit) CN code Description 40.0620 62 5606 00 91 Chenille yarn (including flock chenille yarn), (tonnes) 5606 00 99 gimped yarn (other than metallized yarn and gimped horsehair yarn) 5804 10 11 Tulle and other net fabrics but not including 5804 10 19 woven, knitted or crocheted fabrics, hand or 5804 10 90 mechanically made lace, in the piece, in strips or 5804 21 10 in motifs 5804 21 90 5804 29 10 5804 29 90 5804 30 00 5807 10 10 Labels, badges and the like of textile materials not 5807 1 0 90 embroidered, in the piece, in strips or cut to shape or size, woven 5808 10 00 Braids and ornamental trimmings in the piece ; 5808 90 00 tassels pompons and the like 5810 10 10 Embroidery, in the piece, in strips or in motifs 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). 28. 10. 92 Official Journal of the European Communities No L 311 /17 Order No Category(unit) CN code Description 40.0840 84 6214 20 00 Shawls, scarves, mufflers, mantillas, veils and the (tonnes) 6214 30 00 like other than knitted, crocheted, of wool, of 6214 40 00 cotton or man-made fibres 6214 90 10 40.0960 96 5603 00 10 Non-woven fabrics and articles of such fabrics, (tonnes) 5603 00 91 whether or not impregnated, coated, covered or 5603 00 93 laminated 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1992. For the Commission Christiane SCRIVENER Member of the Commission